Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
2. 	Applicant's election with traverse of claims 1-5 in the reply filed on 16 November 2021 is acknowledged.  The traversal is on the ground(s) that claims 6-11 (group II) should be examined along with claims 1-5 (group I), as the limitations from claim 1 can be found within claim 6. This is found to be persuasive, as claim 1 contains allowable subject matter and claim 6 contains the same allowable subject matter from claim 1. Therefore, the Examiner has withdrawn the restriction requirement that was originally filed on 20 September 2021.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 24 September 2020 has been considered by the Examiner. 

Allowable Subject Matter
4. 	Claims 1-11 are allowed.
5. 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or suggests the limitations which recite “a controller programmed to execute instructions that cause the field generator to perform the following steps: (1) determining if a transducer interface has been connected to the first connector, (2) after determining that the transducer interface has been connected to the first connector, activating the AC voltage generator so that an AC voltage appears across the first plurality of pins of the first connector, and storing data relating to TTFields treatment in the memory, (3) determining if a data transfer apparatus has been connected to the first connector, and (4) after determining that a data transfer apparatus has been connected to the first connector, retrieving the data related to TTFields treatment from the memory and routing the retrieved data to the serial data transceiver so that the serial data transceiver outputs the data relating to TTFields treatment via the second plurality of pins of the single first connector.” The following description demonstrates how the prior art of record fails to disclose or suggests the limitations recited above. 
Wasserman (US 2018/0050200 A1) teaches a TTFields (tumor-treating fields) therapy field generator ([abstract]) comprising: 
an AC voltage generator ([0017, 0040, claim 14]); 
a serial data transceiver (serial communication link or transceiver 34 [0039-0042]); 
a memory (hub 30 which is configured to receive digital data [0042, 0052]); 

a controller (controller 32 [0042, 0052]); 
a transducer interface that is connected to the first connector (transducer arrays 50 are connected with connector 42 [0046, 0059, 0064, 0068, FIG. 3, FIG. 6A]);
activating the AC voltage generator so that an AC voltage appears across the first plurality of pins of the first connector (the connector 42 is connected with the pin or conductor 51 of the cables 35 which provides a path for the outputted AC current [0040-0041, 0063-0064, FIG. 6A]), and storing data relating to TTFields treatment in the memory (the conductors or pins provide a data path configured to carry the digital data corresponding to the plurality of temperature readings to the hub 30 [0063, 0073]. As stated above, the hub 30 serves a memory that is responsible for receiving the digital data [0042, 0052]); 
a data transfer apparatus that is connected to the first connector (the cables 35 serve as a way to transfer the digital data from transducer arrays 50 to the hub 30 [0041-0042, 0066, 0070, claim 22, FIG. 3, FIG. 6A]. Figures 3 and 6A show the cables 35 having a conductor labeled “data” which is used to communicate between the 
retrieving the data related to TTFields treatment from the memory (controller 32 accepts the digital data from the memory of the hub 30 [0042]) and routing the retrieved data to the serial data transceiver so that the serial data transceiver outputs the data relating to TTFields treatment via the second plurality of pins of the single first connector (the controller 32 transmits the digital data or temperature readings along to the field generator 20 via the transceiver 34 or serial data link [0040, 0042]. The control signal is then updated based upon the recent data or temperatures [0042, 0044]. As stated previously above, the connector 42 is connected with the second pin or conductor of the cables 35 which is responsible for the serial data communication [FIG. 6A, 0040-0041]).
Wasserman does not teach a plurality of first pins and a plurality of second pins. The Examiner respectfully submits, as Wasserman teaches the use of the first pin (pin or conductor 51 of cables 35 which helps create a path for the outputted AC current [0040-0041, 0063-0064]) and the second pin (pin or conductor of cables 35 which is responsible for serial data communication [0040-0041]), configuring the exact number of the first and second pins would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Wasserman does not explicitly teach the controller being programmed to execute instructions that cause the field generator to perform the following steps: (1) determining  that the transducer interface has been connected to the first connector, activating the AC voltage generator so that an AC voltage appears across the first plurality of pins of the first connector, and storing data relating to TTFields treatment in the memory, (3) determining if the data transfer apparatus has been connected to the first connector, and (4) after determining that the data transfer apparatus has been connected to the first connector, retrieving the data related to TTFields treatment from the memory and routing the retrieved data to the serial data transceiver so that the serial data transceiver outputs the data relating to TTFields treatment via the second plurality of pins of the single first connector.
Although Wasserman teaches the elements of this recited limitation, Wasserman does not explicitly teach the controller being configured to execute the steps in the same manner and order as presented above. Specifically, Wasserman does not explicitly teach the controller being configured to determine if the elements are connected before performing the following functions or steps.
The Examiner could not find any additional prior art which suggest using the controller to execute the steps in the same order as presented by Applicant. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Statement on Communication via Internet
6. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet.
Conclusion
7. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792